                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Maggie Dickerson,

            Plaintiff,

     v.                                       Case No. 2:20-cv-1169

Commissioner of
Social Security,

            Defendant.

                                      ORDER
     Plaintiff,    an    Ohio   resident      proceeding    pro   se,    filed    a
complaint against the Social Security Administration seeking social
security disability benefits and/or child benefits. This matter is
before the court for consideration of the March 12, 2020, report
and recommendation of the United States magistrate judge on the
initial screen of plaintiff’s complaint pursuant to 28 U.S.C.
§1915A, which requires the court, “in a civil action in which a
prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity,” to dismiss a complaint that
fails to state a claim upon which relief may be granted.                28 U.S.C.
§1915A(a)-(b)(1).    The magistrate judge concluded that plaintiff’s
complaint failed to state a claim upon which relief can be granted
and recommended that the complaint be dismissed on that ground.
     This   matter      is   before   the     court   for   consideration        of
plaintiff’s objections (Doc. 4) to the magistrate judge’s report
and recommendation. If a party objects within the allotted time to
a report and recommendation, the court “shall make a de novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” 28 U.S.C.
§636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court
“may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.”              28 U.S.C.
§636(b)(1).
     As   the   magistrate    judge   correctly   explained,   28   U.S.C.
§1915(e)(2)(B)(ii) requires sua sponte dismissal of an action upon
the court’s determination that the action fails to state a claim
upon which relief may be granted. Grinter v. Knight, 532 F.3d 567,
572 (6th Cir. 2008).         Courts conducting initial screens under
§1915(e) apply the motion to dismiss standard.       See, e.g., Hill v.
Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Fed. R. Civ.
P. 12(b)(6) standards to review under 28 U.S.C. §§1915A and
1915(e)(2)(B)(ii)).
     Courts ruling on a motion to dismiss under Rule 12(b)(6)
construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true,
and determining whether plaintiff undoubtedly can prove no set of
facts in support of those allegations that would entitle him to
relief.   Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008). To survive
a motion to dismiss, the “complaint must contain either direct or
inferential allegations with respect to all material elements
necessary to sustain a recovery under some viable legal theory.”
Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).
     As the magistrate judge noted, a plaintiff seeking review of
a denial of a claim for social security benefits must first comply
with specific procedural steps in order to invoke a district
court’s jurisdiction.    42 U.S.C. §405(g); Pohlmeyer v. Sec’y of


                                      2
Health & Human Servs., 939 F.2d 318, 320 (6th Cir. 1991).                 The
magistrate judge correctly concluded that plaintiff has failed to
make any allegations from which this court could reasonably infer
that she has complied with the steps necessary to invoke this
court’s jurisdiction over her claim.         The magistrate judge further
observed that the complaint fails to allege facts from which this
court    could   reasonably   infer   that    plaintiff   is   entitled    to
disability benefits. The magistrate judge recommended dismissal of
the complaint for failure to state a claim upon which relief can be
granted.     Nothing in plaintiff’s objections demonstrates that the
magistrate judge’s conclusions were erroneous.
        Accordingly, plaintiff’s objections (Doc. 4) are denied.          The
court agrees with the report and recommendation (Doc. 3), and it is
hereby adopted.      This case is dismissed pursuant to 28 U.S.C.
§1915(e)(2)(B)(ii) for failure to state a claim upon which relief
can be granted.


Date: March 30, 2020                   s/James L. Graham
                               James L. Graham
                               United States District Judge




                                      3
